Citation Nr: 1419492	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-37 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a left knee disability (claimed as left anterior cruciate ligament (ACL) tear).

2.  Entitlement to service connection for lumbar disc fusion with neuropathic left side pain (low back disability), including as secondary to left knee disability.

3.  Entitlement to service connection for groin pain, including as secondary to disc fusion with neuropathic left side pain.

4.  Entitlement to service connection for chronic or frequent colds.

5.  Entitlement to service connection for a throat disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for swollen or painful joints.

8.  Entitlement to service connection for a heart disability.

9.  Entitlement to service connection for an eye or vision disability.

10.  Entitlement to service connection for a dental disability.

11.  Entitlement to service connection for depression.

12.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1985 to March 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Winston Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In September 2013, the Board remanded to schedule the Veteran for a videoconference hearing.  In January 2014, the Veteran submitted a statement withdrawing his request.

The issues of service connection for a low back disability, groin pain, and a left knee disability (on de novo review) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is necessary.
FINDINGS OF FACT

1.  An unappealed February 2002 rating decision denied the Veteran service connection for a left knee disability based essentially on a finding that such disability neither occurred in nor was caused by service.

2.  Evidence received since the February 2002 rating decision includes evidence not of record at the time of that decision; suggests that the Veteran has a left knee disability which may be related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection; and raises a reasonable possibility of substantiating the claim.

3.  It is not shown that the Veteran has, or during the pendency of the claim has had a diagnosis of chronic or frequent colds, a throat disability, a headache disability, swollen/painful joints, or a heart disability.

4.  The Veteran is not shown to have a compensable eye disability.

5.  The Veteran is not shown to have a compensable dental disability.

6.  Depression and erectile dysfunction were not manifested in service and are not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  Service connection for chronic or frequent colds, a throat disability, a headache disability, swollen/painful joints, and a heart disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

3.  Service connection for an eye disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 (2013).  

4.  Service connection for a dental disability for compensation purposes is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2013).  

5.  Service connection for depression and erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An August 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for a VA examination or secure a medical opinion with respect to these claims.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran has current diagnoses of chronic or frequent colds, a throat disability, a headache disability, swollen/painful joints, or a heart disability, or that he has a compensable eye or dental disability, or that he has depression or erectile dysfunction that may be associated with his service, an examination to secure a medical nexus opinion in these matters is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

New and Material Evidence - Left Knee Disability

A February 2002 rating decision denied the Veteran service connection for a left knee disability based essentially on a finding that such disability neither occurred in nor was caused by service.  He was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following).  It became final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.  

Evidence received since the February 2002 rating decision includes several lay statements submitted in October 2010, which note a continuity of left knee symptomatology since service.  This evidence was not of record in 2002, and is new.  As it addresses the matter of a nexus to service, it pertains to unestablished facts necessary to substantiate the claim of service connection for a left knee disability, and raises a reasonable possibility of substantiating such claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claim of service connection for a left knee disability may be reopened.  De novo review of this issue will be addressed in the Remand below.

Chronic or Frequent Colds, Throat Disability, Headache Disability, Swollen/Painful Joints, Heart Disability

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that there are notations in the Veteran's STRs regarding colds, the throat, headaches, swollen/painful joints, and the heart.  With regard to the Veteran's report of swollen and painful joints, the Board notes that the examiner (at separation) noted that such referred to the left knee, which is a separate matter currently under appeal.

There is nothing in the Veteran's postservice treatment records to suggest he has current diagnoses of frequent or chronic colds, a throat disability, a headache disability, swollen/painful joints (other than that regarding the left knee and low back which are applicable to other claims currently on appeal), or a heart disability.

The Board has considered the Veteran's statements that he has these disabilities due to service.  However, although he is competent to testify to colds, throat pain, headaches, swollen/painful joints, or chest pain, the diagnosis of a respiratory disability, a throat disability, a neurologic disability, a rheumatologic disability, and a cardiovascular disability cannot be established by lay self-observation because such specific diagnoses are established by clinical findings evaluated by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, the Veteran's self-diagnosis of such disabilities has no probative value.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period has had) a diagnosis of frequent or chronic colds, a throat disability, a headache disability, swollen/painful joints, or a heart disability.  Consequently, there is no valid claim of service connection for such disabilities.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


Eye Disability

The Veteran contends that he has an eye disability due to service.

The Veteran's STRs are silent for any complaints, treatment, or diagnoses related to the eye.  Postservice treatment records note the Veteran complaining of difficulty with his vision and reflect an assessment of refractive error of the eyes.

A refractive error of the eye is not a disease or injury in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.

The Veteran has not presented, or identified for VA to secure, any competent evidence showing, or even suggesting that he has a compensable eye disability, i.e., there is no evidence that he has an eye disability that was incurred or aggravated in service. 

As the above-cited governing regulations specifically indicate that refractive error is not a compensable disability, and the Veteran has not presented any evidence showing, or suggesting, that he has a compensable eye disability, this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Dental Disability

The Veteran contends that he has a dental disability due to service.

The Veteran's STRs include a December 1988 assessment of "Perio Type 1A" and caries.  On March 1989 separation examination, it was noted that a dental examination was provided within 90 days of separation, but that all treatment was not completed prior to separation.

Postservice treatment records reflect no complaints, treatment, or diagnoses related to his teeth.

Service connection of dental conditions will be established under these circumstances:

(a) Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in Sec. 17.161 of this chapter; (b) The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service. When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war; (c) In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered. Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service; (d) The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service- connected if they were filled or extracted after 180 days or more of active service. (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service. (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service. However, new caries that developed 180 days or more after such a tooth was filled will be service- connected. (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service. (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service. (6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service; (e) The following will not be considered service- connected for treatment purposes: (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service; (f) Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381.

The Veteran has not presented any competent evidence that he has a compensable dental disability.  He is a layperson and lacks competence to establish he has such disability by his own opinion.  He does not cite to supporting medical opinion or clinical or medical treatise evidence.

While treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA compensation purposes; such conditions may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381; see also See Mays v. Brown, 5 Vet. App. 302 (1993).  Here, the Veteran has not requested service connection for a dental disability for treatment purposes.  Notably, he has not identified a specific dental disability for which he would seek treatment.

Accordingly, where the law and not the evidence is dispositive of the issue before the Board, as in this case, the claim must fail due to the absence of legal merit or the lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 429-30.  Accordingly, the Veteran's appeal as to this issue is denied.

Depression and Erectile Dysfunction

The Veteran contends that he has depression and erectile dysfunction due to service.

The Veteran's STRs are silent for complaints, treatment, or diagnosis of (or relating to) depression and erectile dysfunction.  Notably, on March 1989 separation examination, the Veteran specifically denied depression or excessive worry; his psychiatric and genitourinary examinations were normal.  

Postservice treatment records beginning in May 2006 note diagnoses of depression and erectile dysfunction.  

The Board does not dispute that the Veteran now has depression and erectile dysfunction, as such are shown to have been diagnosed and treated since at least 2006.  However, depression and erectile dysfunction were not shown to be manifest in service.  His allegations that he sought treatment for such in service are unsupported by the treatment records and are deemed not credible.  Hence, service connection for such disabilities on the basis that they became manifest in service and have persisted is not warranted.

What remains for consideration is whether or not the Veteran's depression and/or erectile dysfunction may somehow otherwise be related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), determining the etiology of a complex medical process, such as depression and erectile dysfunction is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his theory that such disabilities are related to service.  Consequently, his opinion in these matters is not competent evidence.  

There is no competent evidence that shows or suggests that the Veteran's depression and/or erectile dysfunction may be related to his service.  Without any competent evidence of a nexus between these disabilities and his service, the preponderance of the evidence is against his claims of service connection for depression and erectile dysfunction.  Therefore, the appeal in these matters must be denied.


ORDER

The appeal to reopen a claim of service connection for a left knee disability is granted.

The appeals seeking service connection for chronic or frequent colds, a throat disability, a headache disability, swollen or painful joints, and a heart disability are denied.

The appeal seeking service connection for an eye disability is denied.

The appeal seeking service connection for a dental disability for compensation purposes is denied.

The appeals seeking service connection for depression and erectile dysfunction are denied.


REMAND

The Veteran contends that he injured his left knee in service due to climbing up and down ladders on ships.  On March 1989 service separation report of medical history, the Veteran reported swollen or painful joints.  On separation examination, the examiner noted painful joints, left knee, but that such had resolved.  Postservice treatment records show the Veteran tore his ACL in July 1997 and underwent ACL repair in April 1999.  As noted above, in October 2010, the Veteran submitted several lay statements from family members who noted that they witnessed the Veteran's left knee complaints while he was in service and stated that these complaints have continued since service.  Accordingly, the Board finds that the low threshold standard of McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and that an examination to secure a medical nexus opinion regarding this disability is warranted.

As for the claim for a low back disability, the Board notes that the Veteran has indicated he is claiming this disability is secondary to his left knee disability.  Thus, this claim is inextricably intertwined with the Veteran's claim for service connection for a left knee disability, which is presently being remanded, and the Board defers ruling on this matter until the Remand mandates have been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

With regard to the claim for groin pain, the Veteran contends that such disability is due to his low back disability.  A May 2006 record notes groin pain, "reportedly typical adverse effect after back fusion."  As this claim is inextricably intertwined with the Veteran's claim for service connection for a low back disability and adjudication of the matter of a low back disability is deferred pending Remand, the claim for groin pain must also be deferred until the Remand mandates have been completed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records (not already of record) relevant to the remaining claims on appeal.

2.  Then arrange for an appropriate examination to determine the likely etiology of any left knee disability.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion that responds to the following:

(a)  Please identify by medical diagnosis each left knee disability entity found.

(b)  As to each left knee disability diagnosed, please opine whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's service.

A complete rationale, to include discussion of the lay statements of record, should be provided.

3.  Arrange for any further development deemed indicated by the development ordered above, to include an examination regarding the Veteran's claimed low back disability and/or groin pain disability. 

4.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


